 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JORGE ENRIQUE MURILLO,                           Case No. 1:17-cv-1595-AWI-JDP (HC)
12                           Petitioner,               ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATION TO DENY PETITION
13           v.                                        FOR WRIT OF HABEAS CORPUS
14    R. NDOH,                                         ECF No. 11
15                           Respondent.
16

17          Petitioner Jorge Enrique Murillo, a civil detainee confined at Coalinga State Hospital,

18   seeks a writ of habeas corpus under 28 U.S.C. § 2254. On June 5, 2019, the Magistrate Judge

19   recommended that the Court deny the habeas petition and decline to issue a certificate of

20   appealability. ECF No. 11. To date, petitioner has not objected to the Magistrate Judge’s

21   recommendation.

22          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this Court has conducted a

23   de novo review of the case. Having carefully reviewed the entire file, the Court concludes that the

24   Findings and Recommendation are supported by the record and proper analysis, and there is no

25   need to modify the Findings and Recommendation.

26          Accordingly, IT IS HEREBY ORDERED that:

27          1. The Findings and Recommendation issued on June 5, 2019, ECF No. 11, are adopted

28                in full;
                                                      1
 1         2. The petition for writ of habeas corpus is denied;

 2         3. The Court declines to issue a certificate of appealability; and

 3         4. The Clerk of Court is directed to enter judgment in favor of respondent and close the

 4            case.

 5
     IT IS SO ORDERED.
 6

 7   Dated: October 7, 2019
                                                SENIOR DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
